                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER S. MCCASLIN,                  :   CIVIL ACTION NO. 3:16-CV-2491
                                          :
                    Plaintiff             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,          :
                                          :
                    Defendant             :

                                      ORDER

      AND NOW, this 22nd day of November, 2019, upon consideration of Plaintiff's

Motion (Doc. 25) for Attorney’s Fees pursuant to § 206(b)(1) of the Social Security

Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for the

Defendant, it is hereby ORDERED as follows:

      1.     That the Court authorizes a payment to Patrick J. Best, Esquire in the
             amount of Twenty Thousand Six Hundred Fifty-Four dollars and 25/00
             cents ($20,654.00) in attorney’s fees being withheld from Plaintiff’s
             past-due benefits for court-related services;

      2.     Upon receipt of this sum, Plaintiff’s counsel shall remit Six Thousand
             Seven Hundred dollars and 00/00 cents ($6,700.00) directly to Plaintiff,
             representing the sum already paid Plaintiff’s counsel on Plaintiff’s
             behalf pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
